Citation Nr: 1603968	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-21 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities, specifically arthritis.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO, inter alia, denied service connection for bilateral knee arthritis and a low back disability.  In November 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.

The Veteran requested a videoconference hearing before the Board, which was scheduled for March 2015.  He was appropriately notified of the date, time, and location of the hearing, and indicated his intention to attend.  However, he did not appear for the hearing and provided no reason for failing to appear.  The hearing request is therefore deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In April 2015 and August 2015, the Board remanded these matters for further development.

As for the matter of representation, the Board notes that the Veteran's claims file contains a February 1972 VA Form 23-22 (Appointment of Service Organization as Claimant's Representative) appointing Georgia Department of Veterans Services (GDCS) as the Veteran's representative, and-without an explicit revocation of the prior power of attorney-a subsequent December 2009 Form 21-22 appointing Disabled American Veterans (DAV) as the Veteran's representative.  Because the record reflects that, throughout the appeal, GDVS continued to represent the Veteran, in December 2015, the Board sent a letter to the Veteran explaining that, pursuant to 38 C.F.R. § 14.631 (2015), only one representative will be recognized at one time.  The letter also stated that the Board would assume that the Veteran wished to remain represented by Disabled American Veterans if the Veteran or a new representative did not submit a form within 30 days.  No response from the Veteran or any representative has been received.  Accordingly, consistent with the December 2015 letter, the Bord continues to recognize DAV as the Veteran's representative (as reflected on the title page).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.  

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the April 2015 remand, the Board directed the AOJ to arrange for VA examinations to obtain opinions as to the likelihood that any diagnosed disorders of the low back and arthritis of the bilateral knees resulted from disease or injury incurred in active service or, in the alternative, are secondary to the Veteran's service-connected disabilities (i.e. caused or aggravated by them), including diabetes mellitus, peripheral vascular disease, and/or neuropathy.  

The Veteran underwent VA examination in May 2015 that revealed degenerative joint disease of the lumbar spine and degenerative changes of the knees.  The VA examiner provided an opinion in June 2015.  However, the June 2015 opinion did not address the issue of secondary service connection, as directed by the Board.  The June 2015 opinion also did not provide a sufficient explanation for the conclusion that the Veteran's low back disability and bilateral knee disabilities were less likely than not incurred in or caused by service.  The examiner merely listed information from the claims file regarding the Veteran's pertinent medical history during and after service, without any commentary or explanation as to how that information supported the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, in August 2015, the claims on appeal were again remanded to the AOJ to obtain a VA addendum opinion addressing direct and secondary service connection for the Veteran's low back and bilateral knee disabilities.  The August 2015 remand directed that the opinions be supported by a complete explanation and that a recitation of data and a conclusion, without an explanation linking them, was not sufficient.

In September 2015, the VA examiner provided an addendum opinion.  With regard to direct service connection, the examiner simply copied the opinions provided in the June 2015 report which were deemed inadequate in the Board's prior remand for failure to provide sufficient rationale.  With regard to secondary service connection, the examiner again failed to address whether the Veteran's low back or knee disabilities were caused or aggravated by the Veteran's service-connected neuropathy.  

Because the September 2015 addendum does not address whether the Veteran's low back and bilateral knee disabilities may be caused or aggravated by his service-connected neuropathy, and does not provide an adequate rationale regarding direct service connection, there has not been substantial compliance with the Board's prior remand instructions.  Thus, the Board finds that remand is necessary to obtain further medical opinion in this regard-preferably, from a different examiner.  See Stegall, supra.  

Prior to obtaining further medical opinion in connection with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.

With respect to VA treatment records, the claims file includes records from the Atlanta VA Medical Center (VAMC) dated up to May 2011; hence, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the noted facility (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include any records dated since May 2011, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities. 

Also, an April 2012 Social Security Administration (SSA) inquiry indicates that the Veteran was awarded disability benefits.  However, the Veteran's SSA records have not been associated with the claims file.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Atlanta VAMC (and any associated facility(ies)) any outstanding, relevant records of VA evaluation and/or treatment of the Veteran, dated since May 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA complete copies of any determination on the Veteran's claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion with respect to the Veteran's low back and bilateral knee disabilities from an appropriate VA physician-preferably, one who has not previously examined him.  

If further examination of the Veteran is deemed medically necessary in the judgment of the physician designated to provide the addendum opinion, arrange for the Veteran to undergo such examination by an appropriate physician.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

For diagnosed degenerative changes of bilateral knees and diagnosed degenerative joint disease of the lumbar spine , for each disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset in service; (b) manifested to a compensable degree within a year of discharge (i.e., January 1973); or (c) is otherwise medically related to service.

For any diagnosed disability deemed not medically-related to service, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused by the Veteran's service-connected neuropathy; or (b) was aggravated (i.e., worsened beyond the normal progress of the disorder) by the Veteran's service-connected neuropathy.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation. 

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence-to include competent assertions as to the nature, onset and continuity of knee symptoms.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete and clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include that added to the claims file since the last adjudication) and legal authority.   

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

